BLD-078                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3849
                                      ___________

                            IN RE: HECTOR HUERTAS,
                                    Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                      (Related to W.D. Pa. Civ. No. 10-cv-00010)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                               December 28, 2012
       Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: January 10, 2013)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Pro se petitioner Hector Huertas seeks a writ of mandamus to compel the United

States District Court for the Western District of Pennsylvania to rule upon cross-motions

for summary judgment in his 42 U.S.C. § 1983 action against the former Secretary of the

Pennsylvania Department of Corrections, Jeffrey Beard, and various officials employed

at SCI-Albion and SCI-Forest. We will deny the mandamus petition.
      Huertas filed a complaint in District Court against the Defendants alleging

violations of his procedural due process and Eighth Amendment rights arising from his

continued confinement in segregation or restricted housing units in various state

correctional institutions. The Defendants moved for summary judgment; in response,

Huertas filed a motion for partial summary judgment. The Magistrate Judge

recommended that the Defendants’ motion be granted and that Huertas’s motion be

denied. Huertas filed objections to the Report and Recommendation. He then filed this

petition for a writ of mandamus, seeking an order to compel the District Court to decide

the motions.

      On December 6, 2012, the District Court granted the Defendants’ motion for

summary judgment and denied Huertas’s motion for partial summary judgment. In light

of the District Court’s order, Huertas’s petition for a writ of mandamus is now moot.

Accordingly, we will deny the petition for a writ of mandamus.




                                            2